Name: Commission Regulation (EEC) No 2097/91 of 16 July 1991 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18. 7. 91 Official Journal of the European Communities No L 195/ 15 COMMISSION REGULATION (EEC) No 2097/91 of 16 July 1991 establishing unit values for the determination of the customs value of certain perishable goods THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 19 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 July 1991 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p. 26 . (2) OJ No L 321 , 21 . 11 . 1990, p. 6. No L 195/ 16 Official Journal of the European Communities 18 . 7 . 91 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 511 0701 90 59 | New potatoes 56,54 2391 448,47 116,16 393,69 12706 43,41 86438 130,84 39,51 1.20 0702 00 101 , 0702 00 90 f Tomatoes 31,11 1316 247,26 63,95 216,77 6979 23,90 47566 72,02 21,67 1.30 0703 10 19 Onions (other than seed) 18,09 765 143,78 37,19 126,05 4058 13,90 27660 41,88 12,60 1.40 0703 20 00 Garlic 283,58 11995 2253,73 582,92 1 975,80 63614 217,91 433552 656,44 197,59 1.50 ex 0703 90 00 Leeks 31,69 1342 249,61 65,25 221,05 7103 24,39 48 368 73,54 22,07 1.60 ex 0704 10 101 ex 0704 10 90 Cauliflowers 111,88 . 4727 881,91 229,55 781,19 24749 86,13 171354 258,72 78,54 1.70 0704 20 00 Brussels sprouts 53,72 2267 423,88 110,06 374,08 11735 41,29 82719 124,09 37,72 1.80 0704 90 10 White cabbages and red cab ­ bages 23,05 975 182,88 47,36 160,54 5181 17,70 35248 53,35 16,11 1.90 ex 0704 90 90 Sprouting broccoli or calabrese (Brassica oleracea var. italica) 65,16 2755 516,83 133,86 453,71 14643 50,03 99614 150,79 45,53 1.100 ex 0704 90 90 Chinese cabbage 48,42 2050 382,57 99,63 337,79 10913 37,24 73939 112,24 33,73 1.110 0705 11 101 0705 1 1 90f Cabbage lettuce (head lettuce) 65,45 2767 519,12 134,46 455,72 14708 50,25 100055 151,46 45,73 1.120 ex 0705 29 00 Endives 45,32 1923 357,88 93,59 315,84 10133 34,99 69174 105,45 31,22 1.130 ex 0706 10 00 Carrots 32,74 1384 259,75 67,27 228,02 7359 25,14 50064 75,78 22,88 1.140 ex 0706 90 90 Radishes 54,33 2302 429,62 111,96 379,00 12152 41,89 83107 126,19 37,58 1.150 0707 00 111 0707 00 191 Cucumbers 37,78 1598 300,29 77,67 263,25 8476 29,03 57767 87,46 26,32 1.160 0708 10 101 0708 10 90 Peas (Pisum sativum) 284,99 12055 2264,97 585,83 1 985,65 63931 219,00 435714 659,71 198,58 1.170 IIBeans : I I I || 1.170.1 0708 20 101 0708 20 90 Beans (Vigna spp ., Phaseolus spp.) 110,44 4671 877,75 227,02 769,50 24775 84,86 168853 255,66 76,95 1.170.2 0708 20 101 0708 20 90| Beans (Phaseolus ssp., vulga ­ ris var. Compressus Savi) 137,14 5801 1 089,93 281,91 955,52 30 764 105,38 209670 317,46 95,55 1.180 ex 0708 90 00 Broad beans 40,17 1701 317,44 82,67 280,28 9055 30,90 61351 93,13 27,99 1.190 0709 10 00 Globe artichokes 76,11 3221 598,42 156,61 531,31 17132 58,50 116646 176,44 52,84 1.200 Asparagus : ' 1 II I I I || || 1.200.1 ex 0709 20 00  green 452,36 19135 3595,13 929,87 3151,77 101477 347,61 691 596 1047,15 315,19 1.200.2 ex 0709 20 00  other 302,03 12787 2386,34 621,48 2107,02 68076 232,31 461 204 700,14 210,44 1.210 0709 30 00 Aubergines (egg-plants) 64,21 2715 509,36 131,93 447,15 14431 49,31 98174 148,61 44,87 1.220 ex 0709 40 00 Ribbed celery (Apium graveo ­ lens var. dulce) 63,90 2705 504,88 131,48 445,78 14403 49,15 97577 148,13 44,52 1.230 0709 51 30 Chantarelles 547,80 23223 4305,96 1 127,97 3777,47 112445 420,46 845160 1271,93 383,30 1.240 0709 60 10 Sweet peppers 85,40 3612 678,71 175,54 595,01 19157 65,62 130 565 197,69 59,50 1.250 0709 90 50 Fennel 151,15 6399 1 194,24 311,01 1 054,46 34069 116,26 230809 350,38 105,31 1.260 0709 90 70 Courgettes 59,97 2536 475,68 123,20 417,58 13477 46,05 91683 138,78 41,91 1.270 ex 0714 20 10 Sweet potatoes , whole, fresh (intended for human consumption) 72,78 3080 573,1 1 149,64 502,35 15180 55,82 112490 168,76 50,99 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), fresh 87,98 3716 694,15 180,34 612,04 18 967 67,47 135667 203,31 61,65 2.20 ex 0803 00 10 Bananas (other than plantains), fresh 56,47 2388 448,84 116,09 393,49 12669 43,39 86343 130,73 39,35 2.30 ex 0804 30 00 Pineapples, fresh 36,03 1524 286,41 74,08 251,09 8 084 27,69 55097 83,42 25,11 2.40 ex 0804 40 10 1 ex 0804 40 90 Avocados, fresh 107,86 4562 857,25 221,72 751,53 24197 82,88 164910 249,69 75,15 18 . 7. 91 Official Journal of the European Communities No L 195/17 Code CN code I Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 ex 0804 50 00 1 Guavas and mangoes, fresh 126,73 5360 1 007,21 260,51 883,00 28 429 97,38 193757 293,36 88,30 2.60 Sweet oranges, fresh : I \ 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41  Sanguines and semi-san ­ guines 30,70 1298 244,00 63,11 213,91 6887 23,59 46938 71,06 21,39 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45  Navels , Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates , Maltese, Shamoutis, Ovalis, Trovita and Hamlins 49,20 2081 391,07 101,15 342,85 11038 37,81 75231 113,90 34,28 2.60.3 0805 10 19 080510 29 0805 10 39 0805 10 49  Others 29,71 1256 236,15 61,08 207,03 6665 22,83 45429 68,78 20,70 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh : 2.70.1 ex 0805 20 10  Clementines 115,18 4870 913,57 236,62 801,99 25883 88,44 176080 266,54 80,49 2.70.2 ex 0805 20 30  Monreales and Satsumas 89,26 3774 707,98 183,37 621,51 20059 68,53 136456 206,56 62,37 2.70.3 ex 0805 20 50  Mandarins and wilkings 100,89 4271 797,16 207,60 703,86 22741 77,60 154067 233,88 70,29 2.70.4 ex 0805 20 70 ex 0805 20 90  Tangerines and others 84,36 3568 670,50 173,42 587,81 18925 64,83 128984 195,29 58,78 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus limonum), fresh 50,00 2115 397,42 102,79 348,41 11217 38,42 76453 115,75 34,84 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), fresh 62,67 2651 498,10 128,83 436,68 14059 48,16 95821 145,08 43,67 230 Grapefruit, fresh : I |||||| II|| 2.90.1 ex 0805 40 00  white 51,69 2186 410,87 106,27 360,20 11597 39,72 79040 119,67 36,02 2.90.2 ex 0805 40 00  pink 72,98 3087 580,05 150,03 508,52 16372 56,08 111585 168,95 50,85 2.100 0806 10 11 0806 10 15 0806 10 19 Table grapes 238,60 10092 1 896,27 490,46 1 662,42 53 524 183,34 364786 552,32 166,25 2.110 080710 10 Water-melons 33,22 1405 264,05 68,29 231,49 7453 25,53 50797 76,91 23,15 2.120 Melons (other than water-me ­ lons) : 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Futuro 33,58 1420 266,91 69,03 233,99 7534 25,80 51346 77,74 23,40 2.120.2 ex 0807 10 90  "other 73,30 3100 582,57 150,68 510,72 16443 56,32 112069 169,68 51,07 2.130 0808 10 91 0808 10 93 0808 10 99 Apples 91,86 3885 730,09 188,83 640,06 20607 70,59 140449 212,65 64,01 2.140 Pears I I I III 2.140.1 0808 20 31 0808 20 33 0808 20 35 0808 20 39 Pears  Nashi (Pyrus pyrifo ­ lia) 91,95 3889 730,80 189,02 640,67 20627 70,66 140584 212,85 64,07 2.140.2 2.150 0808 20 31 0808 20 33 0808 20 35 0808 20 39 0809 10 00 Other Apricots 97,64 52,26 4130 2210 776,00 415,38 200,71 107,43 680,30 364,15 21 903 11724 75,03 40,16 149279 79907 226,02 120,98 68,03 36,41 2.160 0809 20 10 0809 20 90 Cherries 178,15 7535 1415,86 366,21 1241,25 39964 136,89 272369 412,39 124,13 2.170 ex 0809 30 00 Peaches 83,47 3530 663,38 171,58 581,57 18 724 64,14 127614 193,22 58,16 No L 195/ 18 Official Journal of the European Communities 18 . 7 . 91 Code CN code l Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.180 ex 0809 30 00 1 Nectarines 148,03 6261 1 176,46 304,28 1031,37 33207 113,75 226315 342,66 103,14 2.190 0809 40 11 0809 40 19 Plums 93,34 3948 741,86 191,88 650,37 20940 71,73 142712 216,08 65,04 2.200 0810 10 10 0810 10 90 Strawberries 112,79 4769 894,61 231,71 785,35 25346 86,60 172427 261,01 78,82 2.205 0810 20 10 Raspberries 1 336,1 56503 10597,8 2745,00 9303,49 300265 1 025,9 2042614 3092,02 933,75 2.210 0810 40 30 Fruit of the species Vaccinium myrtillus 145,50 6146 1 147,96 298,25 1012,17 31366 111,57 224360 336,22 101,95 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis Planch .^ 155,45 6575 1 235,44 319,54 1083,08 34871 119,45 237662 359,84 108,31 2.230 ex 0810 90 80 Pomegranates 54,65 2307 431,24 111,97 380,57 11938 42,00 84154 126,24 38,38 2.240 ex 0810 90 80 Khakis (including Sharon fruit) 210,98 8922 1 673,46 433,45 1 469,07 47413 162,00 322541 488,24 147,44 2.250 ex 0810 90 30 Lychees 252,89 10697 2009,82 519,83 1 761,96 56729 194,32 386630 585,39 176,20